Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7, 13 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 and 13 recite the limitation "Ge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim term is thought to be a typographical error, and reference to the element Ga was intended.  Appropriate correction is required.  Claim 19 is noted as being dependent upon claim 7 so is rejected for the same reasons discussed above.  

Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdukyumu in CN107674673 as evidenced by Li in their publication “Synthesis and Characterization of α-, β-, and γGa2O3 prepared from Aqueous Solutions by Controlled Precipitation”.

Regarding Claim 1-2: Abdukyumu teaches a deep red and near-infrared light emitting material (See Figures) containing a calcination product of GaNO3, InCl3, CrNO3, wherein the salts are mixed, hydrothermally reacted at an intermediate temperature, dried, and calcinated at a temperature between 700 and 1000C.  The evidentiary document to Li shows that the calcination of gallium nitrate precipitates in this temperature range produces a Ga2O3 material of the monoclinic or beta phase (See Page 1 and 10). Those of ordinary skill would have expected this process to produce a doped oxide product of a beta phase based on the evidence shown by Li.  The product of Abdukyumu would necessarily be an oxide product consisting of Ga2O3-In2O3-Cr2O3.  Abdukyumu teaches a ratio of Gallium:Indium:Chromium from 1.68:0.398:0.016 to 1.43:0.645:0.016 on a weight basis of the precursors, corresponding to a molar ratio of elements from about 65-78% Ga, 21-34% In and 1.18-1.2 mol% Cr.  The final oxide produced by Abdukyumu could thus be represented as xGa2O3*yIn2O3*bCr2O3, wherein x ranged from 0.65-0.78, y ranges from 0.21-0.34, and b ranges from 0.0118-0.012.  The value of B/(x+y) is about 0.01 (See Embodiments and Technical Scheme).

Regarding Claim 3 and 11:  A is Ga (See Embodiments).

Regarding Claim 4:  Abdukyumu teaches a ratio of Gallium:Indium:Chromium may be 1.68:0.398:0.016 on a weight basis of the precursors, corresponding to a molar ratio of elements from about 78% Ga, 21% In and 1 mol% Cr.  The final oxide produced by Abdukyumu could thus be represented as xGa2O3*yIn2O3*bCr2O3, wherein x is 00.78, y is 0.21, and b is 0.01.  The ratio of y/x ranges from 0.21/0.78 or 0.27 falling within the claimed range. 

Claim(s) 1-4, 8, 11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vasil'tsiv in their publication “UV EXCITATION BANDS AND THERMOLUMINESCENCE OF (Ga1-xInx)2O3 SOLID SOLUTIONS”.

Regarding Claim 1:  Vasil'tsiv teaches the creation of solid solution beta-Ga2O3-In2O3 (See Page 289).  The composition may be represented  as Ga1.84In0.16O3: Cr0.01.  This composition translates to a claimed composition of formula 0.92Ga203-0.08In2O3:0.01Cr2O3 (See Table 1).  The values of x, y, and b all fall within the ranges as set forth and the ratio of b to the sum of x and y is equal to 0.01.  Vasil'tsiv is silent regarding the emission or red light or near-infrared light; however, the material is of the same composition as is set forth and is of the same structure (beta-monoclinic).  Materials of the same composition and structure must inherently have the same properties.  As this is the case, the material of Vasil'tsiv would inherently be capable of emitting red and near-infrared light.  

Regarding Claim 2: Vasil'tsiv teaches the creation of solid solution is beta-Ga2O3-In2O3 (See Page 289).  This material is of the beta, monoclinic, structure. 

Regarding Claim 3 and 11:  A is Ga (See Table 1).

Regarding Claim 4:  The value of y is 0.08 and the value of x is 0.92.  y/x is 0.0869.

Regarding Claim 8, 14-16:  Vasil'tsiv teaches that the chromium doped solid solution of Gallium and Indium oxide are provided with an ultraviolet light source (See Page 290 and Figure 1 and 3).  As is discussed above, the material of Vasil'tsiv is of the same composition and structure as that material claimed and is inherently capable of light emission as red or near-infrared light.  As this is the case, the testing device created by Vasil'tsiv anticipates the device claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdukyumu in CN107674673 in view of Tanno in US2021/0155850 (4/23/18).

Regarding Claim 8-10:  Abdukyumu teaches a deep red and near-infrared light emitting material (See Figures) containing a calcination product of GaNO3, InCl3, and CrNO3. The final oxide produced by Abdukyumu could thus be represented as xGa2O3*yIn2O3*bCr2O3, wherein x ranged from 0.65-0.78, y ranges from 0.21-0.34, and b ranges from 0.0118-0.012.  The value of B/(x+y) is about 0.01 (See Embodiments and Technical Scheme). Abdukyumu shows that the material may be excited over the range from UV to blue light (See Figure 2) and  has emission in the red to near infrared from roughly 650 nm to 850 nm (See Figure 3).
Abdukyumu does not teach the combination of the phosphor with an excitation source and the creation of a display device.

However, Tanno teaches that red and infrared emitting phosphors may be combined with conventional phosphors to create broad-band emitting lamps (See Paragraph 12).  Tanno teaches that the infrared phosphor may be combined with an excitation source emitting light in the range from 200-380 nm, 380-450 nm or 450-495 nm (See Paragraph 41).  Tanno teaches that such a device may contain other conventional phosphors in addition to the near infrared phosphor. Tanno teaches that suitable phosphors include Y3Al5O12:Ce, La3Si6N11:Ce, CaAlSiN3:Eu (See Paragraph 54).  Those of ordinary skill in the art would have found it obvious to use the phosphor of Abdukyumu as it is a similar infrared- emitting phosphor having similar emission to the phosphors of Tanno and also being doped with Cr.  Those of ordinary skill would have been motivated to create such a device using the material of Abdukyumu in order to provide for applications of the phosphor material, which would lead to industrial applicability and monetization.  

Allowable Subject Matter
Claims 5-6, 12 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a material consisting of Ga, Sc, In, and Cr.  The prior art teaches Ga:In:Cr compounds, but do not teach the substitution of Sc in such a material.  Various prior art noting Ga/Sc substitution in non-analogous compounds are noted; however, it is unclear that the same effect or function is achieved.  Such a manipulation would have been arbitrary and would require hindsight. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734